.311
                                                                                     cr•    --i
                                                                                            rt1
                                                                                             -n•rt
         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON                           IN)
                                                                                       cz
                                                                                              (i)
                                                                                                      r,
                                                                                               C.
                                                                                                )
THE STATE OF WASHINGTON,                )     No. 740351-1
                                        )                                                       cp ••••

                   Respondent,          )
                                        )      DIVISION ONE
                   v.                   )
                                        )
GWEN LYNN ARDREY                        )
AKA GWEN LYNN GUTIERREZ,                )      UNPUBLISHED OPINION
                                        )
                   Appellant.           )      FILED: November 28, 2016
                                        )


      MANN, J. — Gwen Lynn Ardrey appeals the imposition of a mandatory 24-month

enhancement to her sentence for vehicular homicide after the trial court found she had

committed a prior offense pursuant to ROW 46.61.520(2) and ROW 46.61.5055. Ardrey

asserts that her prior conviction for reckless driving, reduced from a DUI after

successfully completing a Stipulated Order of Continuance (SOC), was not proven by a

preponderance of the evidence and is unconstitutional. The State presented sufficient

evidence to prove by a preponderance of the evidence that Ardrey had a prior

conviction. The trial court's finding that Ardrey committed a prior offense was supported

by substantial evidence. Similarly, the trial court did not err in concluding that the
No. 740351-1/2


defendant did not establish that the prior offense was unconstitutional "on its face." We

affirm.

                                          FACTS

          Gwen Lynn Ardrey was charged by information in King County Superior Court

with vehicular homicide (Driving Under the Influence), alleged to have occurred on or

about June 8, 2014. Ardrey pleaded guilty as charged on April 22, 2015.

          During sentencing, the State offered that Ardrey was previously convicted of

reckless driving, reduced from a 2008 charge of driving under the influence (DUI), in

2010 in Pacific Municipal Court after a diversionary two-year SOC. The prior conviction

triggered imposition of a mandatory 24-month enhancement to Ardrey's offender score

at sentencing for vehicular homicide. To prove the existence of the conviction, the State

presented two certified documents: Ardrey's state driver's licensing record and the

Pacific Municipal Court docket for Ardrey's case. Ardrey also provided a transcript from

 a hearing from October 2008 at which Ardrey and the City of Pacific entered into SOC.

          The driving record showed a "conviction" for reckless driving in 2010 in Pacific

 Municipal Court stemming from a 2008 violation. The driving record indicated that the

 reckless driving conviction was "reduced," and that Ardrey had refused a breath or

 blood test in 2008.

          The Pacific Municipal Court docket lists the court events between Ardrey's DUI

 arrest and her eventual conviction for reckless driving. On July 3, 2008, Ardrey was

 booked into the King County Correctional Facility then released subject to several

 conditions, including that she not possess or consume drugs or alcohol. On July 16,

 2008, Ardrey and her attorney appeared at an arraignment hearing before Judge

                                            -2-
No. 740351-1/3


Rochon. Ardrey pleaded not guilty to the DUI charge. On October 1, 2008, Ardrey and

her attorney appeared before Judge Rochon to sign a SOC stating that if Ardrey abides

by certain conditions, the DUI charge would be amended to reckless driving. On

October 1, 2010, the municipal court found that Ardrey had complied with the conditions

set and Judge Rochon amended the charge to reckless driving and entered a

"finding/judgment of guilty" for the reckless driving charge. The docket also listed

Ardrey's attorney. The docket does not indicate whether Ardrey or her attorney were

present at the time of the final judgment. A handwritten notation on the docket stated

that the case records were "destroyed" in 2013.1

       Ardrey stipulated in her plea agreement that she had a prior reckless driving

charge that was amended from a DUI in Pacific Municipal Court. However, Ardrey filed

a motion to exclude the reckless-driving conviction from the sentencing calculation

contending that (1) the "State cannot establish that the charge was actually reduced to a

conviction" because "none of the court documents survive," including the "SOC

 agreement" and the "stipulated facts;" and (2) the conviction was constitutionally invalid

 because Ardrey was not present for the stipulated facts trial and there was no record of

 her waiving her right to be present when the court entered the judgment and sentence

 on the SOC.2

        On September 10, 2015, the sentencing court imposed a low-end standard range

 sentence of 78 months for the vehicular homicide plus the mandatory 24-month




        1   Clerk's Papers (CP) at 83.
        2   CP at 36-37.
                                           -3-
No. 740351-1/4


enhancement based on the court's finding of a prior alcohol-related reckless driving

conviction, for a total of 102 months in prison. Ardrey timely appealed.

                                       ANALYSIS

       If a defendant is convicted of vehicular homicide under RCW 46.61.520(1)(a), the

defendant shall receive a two-year sentence enhancement for any prior offense as

described in RCW 46.61.5055. RCW 46.61.520(2). A conviction for reckless driving,

when amended from DUI, qualifies as a prior offense for this enhancement. RCW

46.61.5055(14)(a)(xii).

       The existence of a prior conviction is a question of fact. In re Pers. Restraint of

Adolph, 170 Wash. 2d 556, 566-67, 243 P.3d 540, 546 (2010). The State must prove the

existence of a prior conviction by a preponderance of the evidence. State v. Rivers, 130
Wash. App. 689, 697, 128 P.3d 608 (2005) (citing State v. Lopez, 147 Wash. 2d 515, 159, 55
P.3d 609 (2002). The factual question of whether the prior conviction exists and is a

conviction of the defendant is reviewed for substantial evidence. State v. McCorkle, 88
Wash. App. 485, 492-93, 945 P.2d 736 (1997). "Substantial evidence exists where there

 is a sufficient quantity of evidence in the record to persuade a fair-minded rational

 person of the truth of the finding." State v. Finch, 137 Wash. 2d 792, 856, 957 P.2d 967

 (1999).

        Ardrey first contends that the State failed to meet its burden of proving that a

 prior conviction for reckless driving exists. The State's burden of establishing the

 conviction's existence by a preponderance of the evidence "is 'not overly difficult to

 meet' and may be satisfied by evidence that bears some 'minimum indicia of reliability."

 Adolph, 170 Wash. 2d at 568-69 (quoting State v. Ford, 137 Wash. 2d 472, 480, 973 P.2d 452

                                           -4-
No. 740351-1/5


(1999)). While a certified copy of the judgment and sentence would be the best means

of proving a prior conviction, "other comparable documents of record or transcripts of

prior proceedings' are admissible to establish criminal history." Adolph, 170 Wash. 2d at

568-69 (quoting Ford, 137 Wash. 2d at 480).

      The State provided a copy of Ardrey's department of licensing (DOL) record. For

a driving related crime to become a part of a DOL driving record the court must forward

an abstract containing identifying information of the party, the nature of the offense, and

the judgment of each record of conviction from that court, including DUI convictions, to

the director of licensing in Olympia. Adolph, 170 Wash. 2d at 569 (citing RCW

46.52.101(1)-(3)). "The director then compiles a case record on every motor vehicle

driver licensed under the laws of this state . . . showing all the convictions and findings

of traffic infractions certified by the courts." Adolph, 170 Wash. 2d at 569. Ardrey's DOL

record lists a reckless driving conviction that was "reduced," and indicated that in 2008

Ardrey had refused a breath or blood test.

       The State also provided the Pacific Municipal Court docket for Ardrey's case.

 This docket lists specific dates and schedules relating to Ardrey's case and states that

 on October 1, 2010, the court found that Ardrey had complied with the conditions set

 and entered a "finding/judgment of guilty" for the reckless driving charge.

        The Washington Supreme Court found that a "DOL driving record abstract and a

 [District and Municipal Court Information System] criminal history are. . . comparable to

 a certified judgment and sentence because they are official government records, based

 on information obtained directly from the courts, and can be created or modified only by

 government personnel following procedures established by statute or court rule."

                                           -5-
No. 740351-1/6


Adolph, 170 Wash. 2d at 570. Similar in Adolph, the documents provided in this case are

reliable and independent government records that show that Ardrey was convicted of

reckless driving, reduced from a DUI. There was no challenge to the authenticity or

admissibility of these records. Therefore, the State provided the minimum indicium of

reliability necessary to meet its burden.

       Ardrey next contends that the prior conviction for reckless driving is

unconstitutional "on its face." The State does not have the affirmative burden of proving

the constitutional validity of a prior conviction before it can be used in a sentencing

proceeding. State v. Ammons, 105 Wash. 2d 175, 187-88, 713 P.2d 719 (1986).

However, "a prior conviction which has been previously determined to have been

unconstitutionally obtained or which is constitutionally invalid on its face may not be

considered." Ammons, 105 Wash. 2d at 187-88. A prior conviction is constitutionally

invalid "on its face" when the conviction "without further elaboration evidences infirmities

of a constitutional magnitude." Ammons, 105 Wash. 2d at 187-88. The trial court must be

able to make this determination without having to go beyond the verdict, sentence, and

judgment. Ammons, 105 Wash. 2d at 189.

       "It is well settled that the State is not required to prove the constitutional validity

 of prior convictions used to calculate a defendant's offender score on a current

 conviction." State v. Irish, 173 Wash. 2d 787, 789, 272 P.3d 207 (2012) (citing Ammons,
105 Wash. 2d at 187-88). The defendant has no right to contest a prior conviction at a

 subsequent sentencing. Ammons, 105 Wash. 2d at 188. Instead, "Rlhe defendant must

 use established avenues of challenge provided for post-conviction relief. A defendant



                                            -6-
No. 740351-1/7


who is successful through these avenues can be resentenced without the

unconstitutional conviction being considered." Ammons, 105 Wash. 2d at 188.

       Ardrey contends that because the docket does not indicate that she and her

attorney were present at the sentencing, the conviction is unconstitutional "on its face"

as there is no evidence that was present or she waived her right to be present for the

final judgment. In Ammons, two defendants challenged the use of their prior guilty plea

convictions because the pleas themselves did not reflect that constitutional safeguards

were provided. The court found that the defendants "may have a valid argument that

[their] prior conviction was unconstitutional. However, such a determination cannot be

made from the face of the guilty plea form." Ammons, 105 Wash. 2d at 189. While the

plea form did not state that the defendants were informed of their rights, there was also

no indication that they were not. "[A]bsent such an affirmative showing, [the defendant]

'must pursue the usual channels for relief." State v. Thompson, 143 Wash. App. 861,

867, 181 P.3d 858 (2008) (quoting Ammons, 105 Wash. 2d at 189).

       In this case, the evidence used to demonstrate Ardrey's conviction does not

show on its face that Ardrey's constitutional rights were violated. The docket does not

 indicate whether Ardrey was or was not present for the final judgment and sentencing.

 Consequently the trial court would be required to look to additional evidence to find that

 she had not been present at the judgment and sentencing. The trial court would then

 need to look to additional evidence to determine if, in the SOC, Ardrey had waived her

 constitutional right to be present at trial or had agreed to have the court enter a verdict

 for the lesser charge at the end of the two years. State v. Herron, 183 Wash. 2d 737, 743,

 356 P.3d 709, 712 (2015) (A defendant can knowingly, voluntarily, and intelligently

                                           -7-
No. 740351-1/8


waive their constitutional rights). Because the trial court could not determine the

constitutionality of the prior conviction from the face of the evidence, the sentencing

proceeding was not the proper place for the defendant's challenge. If Ardrey seeks to

challenge the validity of the 2010 conviction, her recourse is to challenge that

conviction. Allowing Ardrey to challenge the 2010 conviction in connection with her

current sentencing is contrary to Ammons.

Appellate Costs

        This court has discretion to deny an award of appellate costs if the State

substantially prevails on appeal. ROW 10.73.160(1); State v. Sinclair, 192 Wash. App.
380, 393, 367 P.3d 612 (2016), review denied, 185 Wash. 2d 1034, 377 P.3d 733 (2016);

ROW 10.73.160(1); RAP 14.2. Ardrey requests that we exercise our discretion to deny

appellate costs. The trial court judge in this case granted an order of indigency on

appeal. RAP 15. Once the trial court grants an order of indigency, this court will

respect the presumption of continued indigency throughout review "unless we are

shown good cause not to do so."3 Sinclair, 192 Wash. App. at 393. At this time, there is

 no trial court order finding that Ardrey's financial condition has improved or is likely to

 improve. On the contrary, the trial court recently imposed $12,092.96 in restitution.

 After considering the factors addressed in Sinclair, and Ardrey's current financial

 situation, we determine that no appellate costs should be awarded to the State.




          3 RAP 15.2(f): "The appellate court will give a party the benefits of an order of indigency
 throughout the review unless the trial court finds the party's financial condition has improved to the extent
 that the party is no longer indigent."


                                                   -8-
No. 740351-1/9


      Affirmed.




WE CONCUR:




                  -9-